Citation Nr: 1453678	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-13 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of a traumatic brain injury (TBI).

2. Entitlement to service connection for residuals of a TBI.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to September 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A hearing was held in January 2014, by means of video conferencing equipment with the Veteran in El Paso, Texas before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, and to include as secondary to the in-service TBI, was raised in VA treatment records and during the hearing before the Board, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for residuals of a TBI is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. In an April 1997 decision, the RO denied the Veteran's claim of service connection for a TBI.

2. New evidence associated with the claims file since the April 1997 rating decision, when considered alone or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection for residuals of a TBI, or raises a reasonable possibility of substantiating the claim of service connection for residuals of a TBI.


CONCLUSIONS OF LAW

1. The April 1997 rating decision, which denied the Veteran's claim of entitlement to service connection for residuals of a TBI, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2014).

2. As evidence received since the April 1997 denial is new and material, the criteria for reopening the Veteran's claim of entitlement to service connection for residuals of a TBI are met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The language of 38 C.F.R. § 3.156(a) creates a low threshold and the phrase "raises a reasonable possibility of substantiating the claim" should be interpreted as "enabling rather than precluding reopening."  The regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In this case, the RO denied entitlement to service connection for the TBI in April 1997 because the Veteran did not report any residuals from the injury.  The Veteran was advised of his right to appeal but he did not appeal this issue.  He did not submit any new and material evidence within one year of the issuance of the rating decision; therefore, the April 1997 rating decision became final.

Since the April 1997 rating decision, the Veteran has submitted lay statements and VA treatment records showing a diagnosis of TBI and reported residuals.  As such, the Board finds that this evidence is new and material and that the claim must be reopened for consideration on the merits.

As discussed below, a remand is required for additional development before the Board can issue a decision on this matter.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for TBI and residuals and the claim is reopened.


REMAND

Reason for Remand: To schedule a VA examination and obtain service personnel records.	

A remand is warranted in this case to schedule another VA TBI examination to determine the current residuals, if any, of the Veteran's in-service TBI.  Concerning this, the Board points out that the Veteran was treated for a head injury during service and that he testified that he had residual headaches after the injury that were treated with Motrin while in service.  See Service Treatment Record, dated June 23, 1996; Board Transcript, page 5.  His current reported symptoms include sleep problems, headaches, emotional problems, and memory problems.  

A VA treatment record dated May 19, 2010, indicates that the history of the Veteran's head injury and the course of his clinical symptoms are consistent with TBI and that current clinical symptoms are most consistent with TBI residuals.  The symptoms identified included headaches, nausea, vision problems, sensitivity to noise, poor concentration, forgetfulness, difficulty making decisions, sleep problems, feeling anxious or tense, irritability, and poor frustration tolerance.  A VA neurology note dated July 2011 appears to indicate that symptoms such as nausea and headaches could be due to posttraumatic stress disorder (PTSD).  

However, the October 2010 VA examiner did not address all of the symptoms identified in the May 2010 VA treatment record in the etiology opinion.  The examiner opined that the Veteran's headaches, dizziness, and dyssomnia are less likely than not secondary to a TBI because she found no temporal relationship between the current headaches and dizziness to the TBI.  The examiner based this finding on the lack of medical evidence showing complaint or treatment of the symptoms in the medical records.  The examiner did not address the Veteran's lay statements indicating that he has had symptoms since service, such as headaches.  

Lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  In this case, symptoms such as headaches are capable of lay observation.  Because the examiner based her opinion solely on the lack of medical evidence showing complaint of headaches and dizziness between service and 2010 and did not specifically address the other symptoms noted in the May 19, 2010, treatment record, such as nausea, vision problems, sensitivity to noise, poor concentration, forgetfulness, difficulty making decisions, feeling anxious or tense, irritability, or poor frustration tolerance, that were attributed to the TBI; and because of the conflicting evidence regarding the etiology of the Veteran's headaches, the Board finds that a remand is necessary to schedule a new VA TBI examination to obtain an additional etiology opinion regarding the Veteran's reported and/or documented TBI residuals.

Finally, during the Veteran's hearing he testified that after his TBI, his military performance decreased.  He said he did not make formations and received an Article 15 for having weapons in the barracks.  See Board Transcript, page 4.  The Veteran's service personnel records have not been associated with the claims file.  Because his records could support his claim for service connection for residuals of a TBI, the Board finds that these records, if available, must be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records, if any, as well as the Veteran's service personnel records and associate all records with the claims file.

2. Schedule the Veteran for a VA TBI examination under the current Compensation and Pension Examination TBI Examination Guidelines to determine the nature and etiology of TBI and residuals.  The claims file, copies of pertinent records on Virtual VA and/or VBMS, and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report. 

The examiner should provide an opinion on whether the Veteran's in-service TBI was mild, moderate, or severe.  In rendering this opinion, the examiner should comment on the descriptions of the TBI's severity in the May 6, 2010, TBI Psychology Note, the May 19, 2010, VA TBI second level evaluation, and the July 22, 2011, Neurology Follow-up Note.  

All residuals from the TBI must be identified and the examiner must specifically opine whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's reported headaches, nausea, vision problems, sensitivity to noise, poor concentration, forgetfulness, difficulty making decisions, sleep problems, feeling anxious or tense, irritability, and/or poor frustration tolerance are due to the in-service TBI.

The examiner must be notified that the Veteran is competent to report symptoms capable of lay observation, such as headaches and dizziness.

Rationale for all requested opinions shall be provided and the examiner must address the Veteran's contentions regarding continuity of symptomatology since service in the rationale.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. Then, readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


